Citation Nr: 1515308	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-13 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for loss of sense of smell.

2.  Entitlement to service connection for bilateral foot disability, to include pes planus and plantar fasciitis.

3.  Entitlement to service connection for lumbar radiculopathy, claimed as muscle pain back of thighs.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1974 to January 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The issues of entitlement to service connection for bilateral foot disability and lumbar radiculopathy (claimed as muscle pain back of thighs) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's incomplete loss of sense of smell is directly caused by his service-connected nasal fracture.  


CONCLUSION OF LAW

The criteria for service connection for loss of sense of smell, incomplete, have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Without deciding whether the notice and development required has been satisfied with respect to the issue of entitlement to service connection for loss of sense of smell, the Board concludes that this duty does not preclude the Board from adjudicating this claim, because the Board is granting in full the benefits sought on appeal.  If any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a not-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

III.  Analysis

The Veteran has consistently reported significantly reduced sense of smell since incurring a compound nasal fracture during service.  With his January 2010 notice of disagreement, the Veteran stated that he experiences situations where people complain of certain odors which he is unable to smell and that he has issues tasting food.  At a May 2010 VA examination, the Veteran reported that he can smell certain chemicals and some foods, but that most foods taste bland and that he cannot smell some strong odors like dead animals or propane.  On physical examination, the Veteran was able to smell an alcohol pad.  The examiner provided a diagnosis of subjective decreased sense of smell.  The Veteran is competent to describe his subjective decrease in odor perception, as it is something which he personally directly experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994) (describing competent lay evidence as that which is provided by a person who has knowledge of facts or circumstances and conveys matters than can be observed and described by a lay person).

The Veteran's service treatment records include hospitalization notes from December 1986, when the Veteran was in a jeep accident.  The records note inpatient, surgical reduction of nasal fracture, and document the Veteran's complaints of persistent loss of smell following surgery.  At the May 2010 VA examination, the Veteran reported that while he regained some odor perception in the years following the surgery, he never regained it fully; noting that while he served in Iraq, he was unable to smell dead bodies.  The VA examiner opined that the Veteran's subjective decreased sense of smell was a residual of his service-connected nasal fracture.

Although the examiner did not provide a rationale for the opinion expressed, thus limiting the probative value of the opinion, as there is no contradictory evidence of record, the Board finds that the weight of the evidence is in favor of finding that the Veteran's current partial loss of sense of smell resulted from his service-connected nasal fracture.  Accordingly, based on the foregoing information and resolving all doubt in the Veteran's favor, the Board finds that entitlement to service connection for incomplete loss of sense of smell is warranted.  38 U.S.C.A. §§ 1131; 5107(b); 38 C.F.R. §§ 3.102, 3.310; Gilbert, 1 Vet. App. at 54.



ORDER

Service connection for loss of sense of smell, incomplete, is granted.


REMAND

Reasons for remand:  To provide the Veteran with adequate VA medical opinions and to obtain outstanding federal medical records.

The claims file contains a May 2002 primary care initial evaluation note from the Savannah Outpatient Clinic which states that the Veteran wanted to get into the VA system and that he was previously being cared for at the military base.  Although the record does not specify what military base, the Veteran previously submitted information that he was receiving treatment at the Winn Army Community Hospital at Fort Stewart.  Relevant treatment records have been requested spanning the Veteran's dates of active service, but it is unclear whether the Veteran had treatment at this facility between 1997 and 2002, records of which remain outstanding.  On remand, the AOJ should contact the Veteran to confirm at which military base facility he received care following service, and the take all necessary action to acquire any outstanding federal medical treatment records and associate them with the claims file.  38 C.F.R. § 3.159(c)(2) (2014).  

The Veteran was provided with VA examination and medical opinions with regard to his claims for service connection for bilateral foot disability and lumbar radiculopathy in May 2010.  It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).    For the reasons specified below, the Board finds the VA examination to be inadequate for adjudicatory purposes. 

With regard to the issue of entitlement to service connection for lumbar radiculopathy/muscle pain back of thighs, the VA examiner noted the Veteran's description of longstanding rear thigh pain and back pain for which he was seen several times during service.  The Veteran did not report any specific injury.  The examiner documented an impression of lumbar spondylosis with right lower extremity radiculopathy.  The examiner stated that the Veteran reported low back pain starting around May 1985 to the present, but that a May 2002 primary care initial visit note makes no mention of low back pain.  The Board notes, however, that the May 2002 VA treatment record does mention muscle pain in the thighs, which has since been interpreted as manifestation of radiculopathy.  The examiner opined that because there is no evidence of complaints of low back pain or right lower extremity radiculopathy between a January 1987 service treatment record and the September 1996 retirement examination, which noted the Veteran's report of recurrent low back pain, the current low back disability with radiculopathy was less likely as not related to military service.  The Veteran has reported intermittent back and radiating pain since service.  The examiner's opinion does not address this contention.  Additionally, given that the Veteran reported recurrent back pain at his September 1996 separation examination, it is unclear why a lack of additional service treatment record showing treatment between January 1987 and separation would be dispositive regarding etiology of the Veteran's current radiculopathy.  On remand, a supplemental VA medical opinion should be sought regarding the etiology of the Veteran's current lumbar radiculopathy, claimed as muscle pain back of thighs.

With regard to the claim for service connection for a bilateral foot disability, the VA examiner noted a July 1996 service treatment record documenting the Veteran's complaint of painful feet which were tender to palpation on the plantar surfaces.  The Veteran was diagnosed with plantar fasciitis and pes planus.  The VA examiner stated that the retirement physical made no mention of foot pain and opined that because there was only evidence of one complaint of foot pain in 1996, the current plantar fasciitis and pes planus is less likely as not related to service.  The Board notes, however, that the September 1996 separation examination includes the Veteran's reported medical history of currently experiencing or having experienced foot trouble.  Therefore, as the examiner's opinion was based on an inaccurate factual premise, it carries little, if any probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461.  Additionally, the examiner did not state an opinion as to whether the current disabilities arose during service.  On remand, a supplemental VA medical opinion should be sought which addresses the etiology of the Veteran's bilateral pes planus and plantar fasciitis.      
 	
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request clarification regarding any treatment he received between January 1997 and May 2002, to include the name of the military base medical facility referenced in a May 2002 VA treatment record.  Thereafter, obtain any outstanding records of the Veteran's treatment at the Winn Army Community Hospital at Fort Stewart and/or any other facility identified by the Veteran, particularly from January 1997 to May 2002.

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the AOJ must continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of any action taken.  All efforts to obtain these records should be memorialized in the Veteran's VA claims file.  If the records cannot be located, a formal finding of unavailability should be associated with the Veteran's claims file.

2.  Thereafter, refer the Veteran's claims file to a suitably-qualified medical professional ("reviewer") who has not yet evaluated the Veteran for a supplemental VA medical opinion as to the etiology of his current bilateral foot disability, to include plantar fasciitis and pes planus.  The reviewer must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The reviewer must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the reviewer determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The reviewer must then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current bilateral foot disability, to include bilateral plantar fasciitis and pes planus, arose during or is otherwise etiologically related to the Veteran's military service.

*The reviewer's attention is directed to the Veteran's competent lay statements that he has experienced foot pain since the mid-1990s, during military service.

*The Veteran's service treatment records include a July 1996 report documenting the Veteran's complaints of painful feet and providing an impression of plantar fasciitis and pes planus.  The Veteran also noted foot trouble at his September 1996 separation examination.  The reviewer is asked to address whether pes planus and/or plantar fasciitis are conditions which resolve over time and the likelihood that the Veteran's current pes planus and/or plantar fasciitis are continuations of the conditions diagnosed during service.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The reviewer should include in the medical report the rationale for any opinion expressed.  However, if the reviewer cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  After completing the development requested in part one, refer the Veteran's claims file to a suitably-qualified medical professional ("reviewer") who has not yet evaluated the Veteran for a supplemental VA medical opinion as to the etiology of the Veteran's current lumbar radiculopathy/muscle pain of the back thighs.  The reviewer must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The reviewer must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the reviewer determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The reviewer must then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lumbar radiculopathy/muscle pain back of thighs arose during or is otherwise related to the Veteran's military service.

*The reviewer's attention is directed to the Veteran's competent lay statements that pain of the back and backs of his thighs have bothered him since the middle of his army career.  The examiner's attention is also directed to May 1985 and January 1987 service treatment records noting low back and right hip pain and a notation on the September 1996 retirement examination of the Veteran's report of recurrent back and hip pain. 

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The reviewer should include in the medical report the rationale for any opinion expressed.  However, if the reviewer cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  Thereafter, review the requested medical opinions to ensure responsiveness to, and compliance with, the directives of this remand and if not, implement corrective procedures.  

5.  After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the claims for service connection for bilateral foot disability and lumbar radiculopathy/muscle pain back of thighs in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


